
      
        DEPARTMENT OF JUSTICE 
        Bureau of Prisons 
        28 CFR Part 524 
        [BOP-1131-P] 
        RIN 1120-AB32 
        Classification and Program Review 
        
          AGENCY:
          Bureau of Prisons, Justice. 
        
        
          ACTION:
          Proposed Rule. 
        
        
          SUMMARY:
          In this document, the Bureau of Prisons (Bureau) proposes to revise its regulations on classification and program review to remove unnecessary regulations and to ensure that classification and program review procedures adequately address inmate needs. 
        
        
          DATES:
          Comments due by January 3, 2006. 
        
        
          ADDRESSES:
          Our e-mail address is BOPRULES@BOP.GOV. Comments should be submitted to the Rules Unit, Office of General Counsel, Bureau of Prisons, 320 First Street, NW., Washington, DC 20534. You may view an electronic version of this rule at http://www.regulations.gov. You may also comment via the Internet to BOP at BOPRULES@BOP.GOV or by using the http://www.regulations.gov comment form for this regulation. When submitting comments electronically you must include the BOP Docket No. in the subject box. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Sarah Qureshi, Office of General Counsel, Bureau of Prisons, phone (202) 307-2105. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        In this document, we revise and streamline the regulations which set forth the classification and program review rules, which currently describe procedure, practice, and general statements of policy, to remove an unnecessary level of operational details with regard to the classification and program review process. 
        Details removed from the regulations will be addressed in our corresponding policy statement on the classification and review program. We do not, by this rule, intend to make any substantive changes to the current rules or to the classification and program review system. We merely intend to clarify and streamline the existing rules. 
        Executive Order 12866 
        This regulation has been drafted and reviewed in accordance with Executive Order 12866, “Regulatory Planning and Review”, section 1(b), Principles of Regulation. The Director, Bureau of Prisons has determined that this rule is not a “significant regulatory action” under Executive Order 12866, section 3(f), and accordingly this rule has not been reviewed by the Office of Management and Budget. 
        Executive Order 13132 
        This regulation will not have substantial direct effects on the States, on the relationship between the national government and the States, or on distribution of power and responsibilities among the various levels of government. Therefore, under Executive Order 13132, we determine that this rule does not have sufficient federalism implications to warrant the preparation of a Federalism Assessment. 
        Regulatory Flexibility Act 

        The Director of the Bureau of Prisons, under the Regulatory Flexibility Act (5 U.S.C. 605(b)), reviewed this regulation and by approving it certifies that it will not have a significant economic impact upon a substantial number of small entities for the following reasons: This rule pertains to the correctional management of offenders committed to the custody of the Attorney General or the Director of the Bureau of Prisons, and its economic impact is limited to the Bureau's appropriated funds. 
        Unfunded Mandates Reform Act of 1995 
        This rule will not result in the expenditure by State, local and tribal governments, in the aggregate, or by the private sector, of $100,000,000 or more in any one year, and it will not significantly or uniquely affect small governments. Therefore, no actions were deemed necessary under the provisions of the Unfunded Mandates Reform Act of 1995. 
        Small Business Regulatory Enforcement Fairness Act of 1996 
        This rule is not a major rule as defined by § 804 of the Small Business Regulatory Enforcement Fairness Act of 1996. This rule will not result in an annual effect on the economy of $100,000,000 or more; a major increase in costs or prices; or significant adverse effects on competition, employment, investment, productivity, innovation, or on the ability of United States-based companies to compete with foreign-based companies in domestic and export markets. 
        
          List of Subjects in 28 CFR Part 524 
          Prisoners.
        
        
          Harley G. Lappin, 
          Director, Bureau of Prisons. 
        
        Under rulemaking authority vested in the Attorney General in 5 U.S.C. 301; 28 U.S.C. 509, 510 and delegated to the Director, Bureau of Prisons in 28 CFR 0.96, we propose to amend 28 CFR part 524 as set forth below. 
        Subchapter B—Inmate Admission, Classification, and Transfer 
        
          PART 524—CLASSIFICATION OF INMATES 
          1. Revise the authority citation for 28 CFR part 524 to read as follows: 
          
            Authority:
            5 U.S.C. 301; 18 U.S.C. 3521-3528, 3621, 3622, 3624, 4001, 4042, 4046, 4081, 4082 (Repealed in part as to offenses committed on or after November 1, 1987), 5006-5024 (Repealed October 12, 1984 as to offenses committed after that date), 5039; 21 U.S.C. 848; 28 U.S.C. 509, 510. 
          
          
          2. Revise subpart B to read as follows: 
          
            Subpart B—Classification and Program Review of Inmates 
          
          
            Sec. 
            524.10 
            Purpose. 
            524.11 
            Process for classification and program reviews. 
          
          
            Subpart B—Classification and Program Review 
            
              § 524.10 
              Purpose. 
              The purpose of this subpart is to explain the Bureau of Prisons (Bureau) process for classifying newly committed inmates and conducting program reviews for all inmates except: 
              (a) Pretrial inmates, covered in § 551.107 of this chapter; and 
              (b) Inmates committed for study and observation. 
            
            
              § 524.11 
              Process for classification and program reviews. 
              (a) When:
              
              (1) Newly committed inmates will be classified within 28 calendar days of arrival at the institution designated for service of sentence. 
              (2) Inmates will receive a program review at least once every 180 calendar days. When an inmate is within twelve months of the projected release date, staff will conduct a program review at least once every 90 calendar days. 
              (b) Inmate appearance before classification team:
              
              (1) Inmates will be notified at least 48 hours before that inmate's scheduled appearance before the classification team (whether for the initial classification or later program reviews). 
              (2) Inmates may submit a written waiver of the 48-hour notice requirement. 
              (3) The inmate is expected to attend the initial classification and all later program reviews. If the inmate refuses to appear at a scheduled meeting, staff must document on the Program Review Report the inmate's refusal and, if known, the reasons for refusal, and give a copy of this report to the inmate. 
              (c) Program Review Report: Staff must complete a Program Review Report at the inmate's initial classification. This report ordinarily includes information on the inmate's apparent needs and offers a correctional program designed to meet those needs. The Unit Manager and the inmate must sign the Program Review Report, and a copy must be given to the inmate. 
              (d) Work Programs: Each sentenced inmate who is physically and mentally able is assigned to a work program at initial classification. The inmate may choose not to participate in the offered program unless the program is a work assignment or required by Bureau policy, court order, or statute.
              
            
          
        
      
      [FR Doc. 05-21967 Filed 11-2-05; 8:45 am] 
      BILLING CODE 4410-05-P
    
  